Title: From Thomas Jefferson to George Washington, 9 October 1793
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Monticello Oct. 9. 1793.
 
I have the honor of answering, by the return of post, your favor of Sep. 27. recieved this day, inclosing the letter and memorial of Messieurs King, Pratt and others, owners of the ship Andrew, and her cargo, desiring the interposition of the Executive on account of the cargo of rice taken by a decree of the general council of L’orient, and of the freight and detention of the vessel. The memorialists seem to expect that an indemnification may be made them by this government out of
 
the monies due from us to France. But this would be an act of reprisal, which the usage of nations would not justify until justice has been required from France, and formally denied. Their money in our treasury can no more be taken for this purpose, nor under any other forms, than their vessels in our harbors. It is necessary therefore that the Memorialists make application to the government of France for indemnification, exhibiting the fullest and most authentic proofs. If they will at the same time furnish me with a copy of these, I will instantly write to our minister at Paris, and desire him to give to their claim that firm support which it’s justice calls for. The conduct of that government in other cases communicated to us by Mr. Morris, gives every reason to presume they will do ready and ample justice in the present one. I have the honor to be with great & sincere respect & attachment Dear Sir your most obedt. & most humble servt 

Th: Jefferson

